19-23694-rdd       Doc 333      Filed 04/06/20 Entered 04/06/20 13:20:55              Main Document
                                             Pg 1 of 7



CULLEN AND DYKMAN LLP
100 Quentin Roosevelt Boulevard
Garden City, NY 11530
(516) 357-3700
Matthew G. Roseman, Esq.
Bonnie Pollack, Esq.
Elizabeth M. Aboulafia, Esq.

Counsel for the College of New Rochelle

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
In re:                                                           : Chapter 11
                                                                 :
THE COLLEGE OF NEW ROCHELLE,                                     : Case No. 19-23694 (RDD)
                                                                 :
                                                                 :
                            Debtor.                              :
                                                                 :
---------------------------------------------------------------- x

       STIPULATED AND AGREED ORDER AUTHORIZING THE ASSUMPTION
       AND ASSIGNMENT OF THE MERCY LEASE TO TTMH NEW ROCHELLE
       HOLDINGS LLC EFFECTIVE NUNC PRO TUNC TO THE CLOSING DATE

        The College of New Rochelle, the above-captioned debtor and debtor-in-possession (the

“Debtor”), TTMH New Rochelle Holdings LLC, as assignee of the Trustees of the Masonic Hall

and Asylum Fund (the “Purchaser”) and Mercy College (“Mercy” and, together with the Debtor

and the Purchaser, the “Parties”), by and through their undersigned counsel, hereby enter into this

stipulation (this “Stipulation”) and agree as follows:

                                              RECITALS

        WHEREAS, on September 20, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under the chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”); and


                                                                                         3502251.2 2/25/2020
19-23694-rdd     Doc 333     Filed 04/06/20 Entered 04/06/20 13:20:55            Main Document
                                          Pg 2 of 7



       WHEREAS, prior to the Petition Date, on or around June 28, 2019, the Debtor, as landlord,

and Mercy, as tenant, entered into that certain Lease Agreement (the “Mercy Lease”) pursuant to

which Mercy would lease (or sub-lease or sub-sub-lease, as applicable) the real property

constituting the Debtor’s campus as described in Exhibits A – C of the Mercy Lease (the “Land”),

together with all improvements and buildings except for those specifically excluded in the Lease

(the “Buildings”) and all furniture, fixtures, equipment and all other personal property located in

the Buildings necessary to occupy and use the Buildings for their intended use (the “Equipment

and Furnishings” and, together with the Land and the Buildings, the “Premises”) for a period of

up to two (2) years, with termination options during the second year, the term of which commenced

on or around August 1, 2019; and

       WHEREAS, on or about February 1, 2020, Mercy exercised its early termination option

under the Mercy Lease, which termination will be effective at 5:00 P.M. on August 31, 2020; and

       WHEREAS, on October 17, 2019, the Bankruptcy Court entered an order approving

certain bidding procedures in connection with the proposed sale of the Debtor’s estimated 15.6

acre campus located at 29 Castle Place, 215 Liberty Avenue and 226 Liberty Avenue, New

Rochelle, New York 10805 and certain other assets set forth in a form of asset purchase agreement,

which assets specifically exclude personal property owned by the Debtor (the “Acquired Assets”);

and

       WHEREAS, following an auction held on November 21-22, 2019, on November 27,

2019, the Bankruptcy Court entered the Order (I) Approving Sale of the Campus Free and Clear

of Liens, Claims, Encumbrances and Other Interests and (II) Granting Related Relief (the “Sale

Order” at Dkt. No. 176) pursuant to which the Bankruptcy Court authorized the sale of the

Acquired Assets to the Trustees of the Masonic Hall and Asylum Fund, subject to the terms of the


                                                2
                                                                                   3502251.2 2/25/2020
19-23694-rdd      Doc 333     Filed 04/06/20 Entered 04/06/20 13:20:55              Main Document
                                           Pg 3 of 7



Mercy Lease, pursuant to that certain Asset Purchase Agreement, dated as of November 22, 2019

(the “APA”); and

       WHEREAS, pursuant to the APA, the Debtor conveyed the Acquired Assets to the

Purchaser as of January 31, 2020 (the “Closing Date”); and

       WHEREAS, simultaneous with the closing of the sale of the Acquired Assets to the

Purchaser, the Debtor and Purchaser have entered into an Assignment and Assumption of Lease

Agreement (the “Assignment”), a copy of which is annexed hereto as Exhibit “A”, pursuant to

which the Debtor will assign, and the Purchaser will assume, the Debtor’s right, title and interest

in and to the Mercy Lease, effective as of the Closing Date and subject to Bankruptcy Court

approval; and

       WHEREAS, simultaneous with the closing of the sale of the Acquired Assets to the

Purchaser, the Debtor and Purchaser have entered into an Access Agreement (Pre Assignment)

(the “Pre Access Agreement”), a copy of which is annexed hereto as Exhibit “B”, pursuant to

which the Debtor will have continued access to portions of the Premises prior to the approval of

the Assignment; and

       WHEREAS, simultaneous with the closing of the sale of the Acquired Assets to the

Purchaser, the Debtor and Purchaser have entered into an Access Agreement (Post Assignment)

(the “Post Access Agreement”), a copy of which is annexed hereto as Exhibit “C”, pursuant to

which the Debtor will have continued access to portions of the Premises upon approval of the

Assignment; and

       WHEREAS, subject to Bankruptcy Court approval, the Debtor desires to assign, convey

and transfer to the Purchaser, and the Purchaser desires to accept and assume the Debtor’s right,

title, and interest in and to the Mercy Lease to the extent set forth herein; and


                                                  3
                                                                                     3502251.2 2/25/2020
19-23694-rdd      Doc 333       Filed 04/06/20 Entered 04/06/20 13:20:55               Main Document
                                             Pg 4 of 7



        WHEREAS, the Debtor has determined, in the exercise of its sound business judgment,

that the assumption and assignment of the Mercy Lease to the Purchaser on the terms set forth in

this Stipulation (including all exhibits hereto) and the limited continued access to portions of the

Premises is in the best interests of its estate and all creditors and parties in interest;

        NOW, THEREFORE, the Parties hereby stipulate and agree, subject to the Bankruptcy

Court’s approval, as follows:

        1.      The above recitals are incorporated herein as agreed and are so-ordered.

        2.      Pursuant to sections 365(a) and 365(f) of the Bankruptcy Code, and subject to the

terms of this Stipulation, the Debtor is authorized to assume and assign the Mercy Lease and to

enter into the Assignment and Post Access Agreement.

        3.      The Mercy Lease is hereby assumed and assigned to the Purchaser, effective nunc

pro tunc to the Closing Date, except that the Debtor shall not assign any leasehold interest related

to Mercy’s use of the Equipment and Furnishings owned by the Debtor which are subject to the

Mercy Lease but not included among the Acquired Assets sold to the Purchaser pursuant to the

APA. The Debtor shall continue to serve as landlord under the Mercy Lease to the limited extent

necessary related to Mercy’s use of such Equipment and Furnishings.

        4.      The Purchaser is deemed to have provided adequate assurance of its future

performance under the Mercy Lease within the meaning of section 365(f)(2) of the Bankruptcy

Code.

        5.      Section 19.3 of the Mercy Lease is hereby modified to require that notices to the

landlord be sent to the following addresses, in addition to the addresses indicated for the Debtor:

                TTMH New Rochelle Holdings LLC
                71 West 23rd Street
                New York, New York 10010
                Attention: Denise Wright Scott, COO
                                                    4
                                                                                         3502251.2 2/25/2020
19-23694-rdd     Doc 333      Filed 04/06/20 Entered 04/06/20 13:20:55            Main Document
                                           Pg 5 of 7




               With a copy to:

               Hodgson Russ LLP
               The Guaranty Building
               140 Pearl Street, Suite 100
               Buffalo, New York 14202
               Attn: Elizabeth A. Holden, Esq. and James C. Thoman, Esq.

       6.      Except as otherwise set forth in this Stipulation with respect to Equipment and

Furnishings, the Purchaser hereby assumes and will observe and perform all obligations and duties

of the Debtor under the Mercy Lease from and after the Closing Date, and the Debtor is released

from any and all of its obligations, duties and/or liabilities as landlord under the Mercy Lease as

of the Closing Date.

       7.      This Stipulation shall not be deemed to limit, alter or nullify any of Mercy’s rights

under the Mercy Lease, including but not limited to, Mercy’s right to use all of the Debtor’s

Equipment & Furnishings for the duration of the Mercy Lease term.

       8.       To the extent that Mercy is required to pay any monetary sums to the Landlord

under the provisions of the Mercy Lease, from and after the date this Stipulation is approved by

the Bankruptcy Court, such sums shall be paid in full to Purchaser, notwithstanding this Stipulation

being effective nunc pro tunc to the Closing Date.

       9.      Prior to entry of this Stipulation and Order, Mercy shall timely pay Rent to the

Debtor, including but not limited to the months of February and March 2020, and the Debtor shall

within one business day transfer, by wire or ACH transfer, such sums to the Purchaser, to the

extent actually received from Mercy, pursuant to Section 4 of the Pre Access Agreement.

       10.     Upon approval of this Stipulation by the Bankruptcy Court, the Pre Access

Agreement is hereby terminated and shall be of no further force and effect.



                                                 5
                                                                                    3502251.2 2/25/2020
19-23694-rdd     Doc 333      Filed 04/06/20 Entered 04/06/20 13:20:55            Main Document
                                           Pg 6 of 7



       11.     Capitalized terms not defined in this Stipulation shall have the meaning ascribed to

them in the Mercy Lease.

       12.     This Stipulation is subject to the approval of the Bankruptcy Court and shall be of

no force and effect unless and until approved by the Bankruptcy Court.

       13.     Each person who executes this Stipulation represents that he or she is duly

authorized to execute this Stipulation on behalf of the respective Parties hereto and that each such

party has full knowledge and has consented to this Stipulation.

       14.     This Stipulation constitutes the complete and exclusive agreement of the Parties

with respect to the subject matter hereof and supersedes all prior and contemporaneous agreements

and understandings, oral or written, between the Parties with respect to such subject matter.

       15.     Subject to an order of the Bankruptcy Court approving this Stipulation, this

Stipulation shall be binding upon and inure to the benefit of the Parties, and their respective

administrators, representatives, successors and assigns.

       16.     This Stipulation shall be governed by and construed in accordance with the

substantive law of the state of New York, and shall have the force and effect of an instrument

executed and delivered under seal under the law of the state of New York.

       17.     This Stipulation may be executed in multiple counterparts, each of which shall be

deemed an original, but all of which shall constitute one and the same instrument. This Stipulation

may be executed by facsimile or PDF signature, and such signatures will be deemed to be as valid

as an original signature, whether confirmed by delivery of the original in person.

       18.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(a) and

6004(h) or otherwise, the terms and conditions of this Stipulation shall be immediately effective




                                                 6
                                                                                     3502251.2 2/25/2020
19-23694-rdd     Doc 333      Filed 04/06/20 Entered 04/06/20 13:20:55            Main Document
                                           Pg 7 of 7



upon so-ordering by the Bankruptcy Court, and the requirements of Bankruptcy Rules 6004(a) and

6004(h) are hereby waived.

       19.     The Bankruptcy Court shall retain jurisdiction to resolve any disputes between the

Parties arising with respect to this Stipulation and this Stipulation may not be amended or modified

except by further Order of this Court.

DATED:         Garden City, New York
               March 12, 2020

CULLEN AND DYKMAN LLP                                        HODGSON RUSS LLP

/s/ Elizabeth M. Aboulafia                                   /s/ James Thoman
Elizabeth M. Aboulafia, Esq.                                 James Thoman, Esq.
Matthew G. Roseman, Esq.                                     The Guaranty Building
100 Quentin Roosevelt Boulevard                              140 Pearl Street, Suite 100
Garden City, NY 11530                                        Buffalo, NY 14202
(516) 357-3700                                               (716) 856-4000

Counsel for the College of New Rochelle                      Counsel for TTMH New Rochelle
                                                             Holdings, LLC

BOND, SCHOENECK & KING, PLLC

/s/ Grayson T. Walter
Grayson T. Walter, Esq.
John Elleman, Esq.
1 Lincoln Center
Syracuse, New York 13202
(315) 218-8283

Counsel for Mercy College


SO ORDERED, there being no objections to the Debtor’s motion, by notice of presentment dated
March 13, 2020, for approval hereof, after due notice:

/s/Robert D. Drain
United States Bankruptcy Judge

Dated: White Plains, New York
       April 6, 2020

                                                 7
                                                                                    3502251.2 2/25/2020
